


110 HCON 203 : Condemning the persecution of labor rights

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 203
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 3, 2007
			Received and referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Condemning the persecution of labor rights
		  advocates in Iran.
	
	
		Whereas Iran is a member of the International Labor
			 Organization (ILO) and is legally bound to respect ILO core principles,
			 including freedom of association;
		Whereas Iran, in violation of ILO principles, refuses to
			 recognize independent labor unions;
		Whereas, on April 9, 2007, Iranian agents arrested and
			 imprisoned Mahmoud Salehi, founder of the Saghez Bakery Workers Association, a
			 labor union that is independent and therefore not recognized under Iranian
			 law;
		Whereas Salehi's life is in grave danger as he sits in the
			 Sanandaj prisons without access to kidney dialysis treatment;
		Whereas, on July 10, 2007, plainclothes Iranian agents
			 severely beat and arrested Mansour Osanloo, president of the Syndicate of Bus
			 Drivers of the Tehran and Suburbs Bus Company, another labor union that is
			 independent and therefore not recognized under Iranian law;
		Whereas this arrest was the third time in less than two
			 years that Syndicate president Osanloo has been arrested by Iranian
			 agents;
		Whereas Osanloo now sits in Iran's notorious Evin prison
			 with a chronic heart condition and a serious eye condition that requires
			 immediate surgery;
		Whereas Osanloo has no access to medical or legal
			 assistance and no contact with his family; and
		Whereas, on August 9, 2007, the International Transport
			 Workers’ Federation, together with the International Trade Union Confederation,
			 staged an international day of action to free Osanloo and
			 Salehi: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the Iranian regime for the arrest
			 and imprisonment of Iranian union leaders Mahmoud Salehi and Mansour Osanloo
			 and demands their immediate release;
			(2)expresses its solidarity with the workers
			 of Iran and stands with them, and with all Iranians, in their efforts to bring
			 political freedom and individual liberty to Iran; and
			(3)calls on the Iranian regime to respect the
			 right of Iranian workers to form independent associations and unions, as
			 required by its membership in the ILO.
			
	
		
			Passed the House of
			 Representatives October 2, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
